UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7654



DUKE E. WOODLEY,

                                              Petitioner - Appellant,

          versus


DEPARTMENT OF CORRECTIONS,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-99-156-3)


Submitted:   November 30, 2000             Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duke E. Woodley, Appellant Pro Se.    William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Duke E. Woodley appeals the magistrate judge’s order1 denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error.2     Accordingly, we

deny Woodley’s motion for appointment of counsel, deny a certif-

icate of appealability, and dismiss the appeal on the reasoning of

the magistrate judge.   Woodley v. Department of Corrections, No.

CA-99-156-3 (E.D. Va. Nov. 17, 1999); see Warren v. Baskerville,

___ F.3d ___, 2000 WL 1692658 (4th Cir. Nov. 13, 2000).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.




                                                         DISMISSED




     1
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993 & Supp. 2000).
     2
       Although the district court relied upon Green v. French, 143
F.3d 865 (4th Cir. 1998), cert. denied, 525 U.S. 1090 (1999) in its
denial of Woodley’s § 2254 petition, the denial of relief never-
theless was correct under the standards announced in Williams v.
Taylor, 529 U.S. 362 (2000).


                                2